Judgment dismissing plaintiff’s complaint upon the merits and directing judgment in favor of the respondent against the appellant in the sum of $90 costs reversed on the law and a new trial granted, costs to appellant to abide the event. In our opinion, the acceptance of the note of $5,000 at the time of the execution of defendant’s Exhibit E was merely as collateral security and the note was given in consideration of an extension of time of payment by respondent, of one year, and did not release respondent from its original obligation. The question of agency and whether or not agency was disclosed were questions of fact for the jury. Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.